PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/406,445
Filing Date: 8 May 2019
Appellant(s): Chasse et al.



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief on filed 10/5/21 by Benjamin C. Stasa.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The nonstatutory double patenting rejection of the claims has been withdrawn in view of the Terminal Disclaimers filed on 8/05/21.

(2) Response to Argument
Appellant argued:
With regard to claim 1, Qureshi does not suggest analyzing email metadata of a user to detect an indication of automation including analyzing the user’s email metadata to detect a received email message not explicitly addressed to the user, wherein the received email message not explicitly addressed to the user is received by one or more other users, identifying the one or more other users as a mailing list, and adding the identified one or more other users to a group of mailing lists.

No mention is made regarding identifying other users who also received the email—no less identifying these other users as a mailing list. Put a different way, just because Qureshi includes the phrase “mailing list” does not mean that it identifies other users who also received the email.

The Examiner Respectfully disagrees since paragraph [0086] of Qureshi states:
A determination is made at step 1040 as to whether there is a recipient of the received message that is on the user's mailing list allowed senders list. If any of the recipient addresses of the received message are located on the user's mailing list allowed senders list, operation continues to step 1042. If no recipients of the received message exist on the user's mailing list allowed senders list, operation continues to step 1064. A determination is made as to whether the mail has a sender header at step 1042. This determination involves whether the sender is identified in the header portion of the received message. If the sender is not in the header of the message, operation continues to step 1052. If the message does have a sender header, then operation continues to step 1044. At step 1044, a determination is made as to whether the received message has a list-unsubscribe header. A list-unsubscribe header is used to indicate that the message is associated with a newsletter or mailing list that the user subscribes to. If the received message does not have a list-unsubscribe header, operation continues to step 1052. If the received message does have a list-unsubscribe header, then operation continues to step 1046. (Emphasis added).

The underlined section above teaches the limitations, identifying (determination is made at step 1040) the one or more other users (a recipient of the received message) as a mailing list (that is on the user's mailing list allowed senders list. If any of the recipient addresses of the received message are located on the user's mailing list allowed senders list, operation continues to step 1042. If no recipients of the received message exist on the user's mailing list allowed senders list, operation continues to step 1064.). This clearly contradicts Appellant’s assertions that no mention is made regarding identifying other users who also received the email and that these other users are not identified as a mailing list. Paragraph [0087] goes on to provide additional disclosure for identifying mailing lists for users:
[0087] At this point in method 1000, the received message has been identified as undesirable by a user and from a mailing list. The user may wish to unsubscribe from the mailing list. A determination is made as to whether the list-unsubscribe information in the received message is in the form of an email address at step 1046. If the list-unsubscribe information includes an email address, then operation continues from step In this case, in addition to having an allowed senders list for individual sender entities, a user may have an allowed senders list for mailing lists as well. In one embodiment, a system may query a user to determine whether to remove the recipient from the mailing list allowed senders list. If the recipient address should be removed form the mailing list allowed senders list at step 1052, operation continues to step 1054. If the address should not be removed from the mailing list allowed senders list, operation continues to step 1056. (Emphasis added).

Therefore Qureshi teaches the claimed limitations. 
 

Appellant also argued:
That is, Qureshi does not add the identified other users to a group of mailing lists.
The examiner further asserts that because a user of Qureshi can add a domain of a sender to a user’s block list, this is the same as adding the identified other users who also received the email to a group of mailing lists. Office Action, May 5, 2021, pp. 2-3. Applicant disagrees. The domain of a sender and other users who also receive an email are, of course, not the same thing.

The Examiner respectfully disagrees since in paragraph [0116] Qureshi states:

[0116] The mail server receiving the not junk request may add a mailing list associated with a received message to a mailing list allowed senders list if the appropriate flag is set in the not junk request. A determination is made as to whether AddToMailingList flag is set at step 1365. If the AddToMailingList flag is not set, operation continues to step 1375. If the AddToMailingList flag is set, operation continues to step 1370. The recipient of the received message is added to the user's mailing list allowed senders list at step 1370. This allows subsequent messages received from the particular mailing list to be placed in the user's inbox. Operation then continues to step 1375. (Emphasis added).

Qureshi herein clearly teaches the limitations, adding the identified one or more other users to a group of mailing lists (The mail server receiving the not junk request may add a mailing list associated with a received message to a mailing list allowed senders list if the appropriate flag is set... The recipient of the received message is added to the user's mailing list allowed senders list at step 1370.). Qureshi does indeed add the identified other users to a group of mailing lists and therefore teaches the claimed limitations. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/RANODHI SERRAO/Primary Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                             
Conferees:
/NINOS DONABED/Primary Examiner, Art Unit 2444        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.